DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments
Applicant’s amendment and arguments, filed on 6/4/2021, with respect to claims 1-11 and 14-19 rejected under 35 U.S.C 102(a)(1) and 35 U.S.C 103(a) have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
Applicant’s amendment and arguments with respect to claims 8-11, 13 and 14 previously considered under 35 U.S.C 112(f) of claim interpretation has been fully considered and are persuasive.  Therefore, the amended claims 8-11 and 14 (claim 13 has been canceled) do not invoke claim interpretation under 35 U.S.C 112(f).  

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Hopeton Walker on 6/16/2021.
The application has been amended as follows: 
In claim 19, line 4, “the second secondary battery” has been amended to read as – a second secondary battery --. 

Allowable Subject Matter
Claims 1-11 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reasons for allowance of the claims are clear from the written record of prosecution.  Attention is specifically drawn to the amendment and arguments filed on 6/4/2021. As such, the reasons for allowance have been fully addressed and in compliance with MPEP 1302.14(I).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T TRAN whose telephone number is (571)272-7371.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NHAN T TRAN/Primary Examiner, Art Unit 2697